Exhibit 10.3

INCOME TAX RECEIVABLE AGREEMENT

dated as of

February 10, 2010



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I

DEFINITIONS

      Section 1.01.    Definitions    2

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

   Section 2.01.    Pre-IPO NOL and 1998 Basis Adjustment Utilization    8
Section 2.02.    Tax Benefit Schedule    8 Section 2.03.    Procedures,
Amendments    8

ARTICLE III

TAX BENEFIT PAYMENTS

   Section 3.01.    Payments    9 Section 3.02.    No Duplicative Payments    10
Section 3.03.    Coordination of Benefits With Other Tax Receivable Agreement   
10

ARTICLE IV

TERMINATION

      Section 4.01.    Termination, Early Termination and Breach of Agreement   
10 Section 4.02.    Early Termination Notice    12 Section 4.03.    Payment upon
Early Termination    12

ARTICLE V

LATE PAYMENTS

      Section 5.01.    Late Payments by the Corporation    13

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

   Section 6.01.    The Existing Stockholders Representative’s Participation in
the Corporation Tax Matters    13 Section 6.02.    Consistency    13 Section
6.03.    Cooperation    13

ARTICLE VII

MISCELLANEOUS

      Section 7.01.    Notices    14 Section 7.02.    Counterparts    15

 

i



--------------------------------------------------------------------------------

Section 7.03.    Entire Agreement; Third Party Beneficiaries    15 Section 7.04.
   Governing Law    15 Section 7.05.    Severability    15 Section 7.06.   
Successors; Assignment; Amendments; Waivers    15 Section 7.07.    Titles and
Subtitles    16 Section 7.08.    Resolution of Disputes    16 Section 7.09.   
Reconciliation    17 Section 7.10.    Withholding    18 Section 7.11.   
Affiliated Corporations; Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets    18 Section 7.12.    Confidentiality    19
Section 7.13.    Headings    19 Section 7.14.    Appointment of Existing
Stockholders Representative    19

 

ii



--------------------------------------------------------------------------------

This INCOME TAX RECEIVABLE AGREEMENT (as amended from time to time, this
“Agreement”), dated as of February 10, 2010, is hereby entered into by and among
Graham Packaging Company Inc., a Delaware corporation (the “Corporation,”
formerly known as BMP/Graham Holdings Corporation or “BMP/Graham”) and
Blackstone Capital Partners III Merchant Banking Fund L.P., a Delaware limited
partnership (the “Existing Stockholders Representative”).

RECITALS

WHEREAS, the Existing Stockholders (as defined below), in the aggregate, hold
100% of the capital stock of the Corporation, directly or indirectly;

WHEREAS, pursuant to the 1998 Recapitalization (as defined below), BMP/Graham
acquired, directly and indirectly, 85.0% of the limited partnership interests of
Graham Packaging Holdings Company, a Pennsylvania limited partnership (the
“Partnership”);

WHEREAS, the Partnership and each of its direct and indirect subsidiaries that
were classified as partnerships for U.S. federal income tax purposes, if any,
had in effect (at the time of the 1998 Recapitalization), an election under
Section 754 of the Internal Revenue Code of 1986, as amended (the “Code”), which
election resulted in an adjustment to the tax basis (the “1998 Basis
Adjustment,” which term, for purposes of this Agreement, shall include only that
portion of such adjustments that have not yet been amortized for tax purposes as
of the time of the Reorganization Transactions (as defined below)) of the assets
owned by the Partnership and each of its direct and indirect non-corporate
subsidiaries at the time of the 1998 Recapitalization, (such assets and any
asset whose tax basis is determined, in whole or in part, by reference to the
adjusted basis of any such asset, the “Original Assets”) by reason of the 1998
Recapitalization;

WHEREAS, in the Reorganization Transactions (as defined below), BMP/Graham will
be renamed Graham Packaging Company Inc. and will become a public company
pursuant to the IPO (as defined below);

WHEREAS, after the IPO, the Corporation will have net operating losses, capital
losses, charitable deductions, AMT credit carryforwards (including AMT credits
that arise after the IPO as a result of limitations on the use of NOLs under the
AMT) and other tax attributes (collectively, “NOLs”) that relate to periods (or
portions thereof) during which the Existing Stockholders owned 100% of the
capital stock of BMP/Graham (the “Pre-IPO NOLs”);

WHEREAS, the Pre-IPO NOLs may reduce the reported liability for Taxes (as
defined below) that the Corporation might otherwise be required to pay;

WHEREAS, the income, gain, loss expense and other Tax (as defined below) items
of (i) the Partnership with respect to the Corporation may be affected by the
1998 Basis Adjustments, and (ii) the Corporation may be affected by the Imputed
Interest (as defined below);

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Pre-IPO NOLs, 1998 Basis Adjustment and Imputed
Interest (as defined below) on the reported liability for Taxes of the
Corporation;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“1998 Recapitalization” means the transactions that occurred pursuant to the
Agreement and Plan of Recapitalization, Redemption and Purchase dated as of
December 18, 1997 by and among the Partnership, Graham Capital Corporation, a
Pennsylvania corporation, Graham Family Growth Partnership, a Pennsylvania
limited partnership, Graham Packaging Corporation, a Pennsylvania corporation,
BCP/Graham Holdings L.L.C., a Delaware limited liability company, BMP/Graham,
Graham Engineering Corporation, Graham Recycling Corporation and Donald C.
Graham.

“Advisory Firm” means (i) Deloitte & Touche LLP or (ii) any other law or
accounting firm that is (A) nationally recognized as being expert in Tax matters
and (B) that is agreed to by the Corporation and the Existing Stockholders
Representative.

“Advisory Firm Report” shall mean (a) an attestation report from the Advisory
Firm expressing an opinion on management’s assertion as to whether the Tax
Benefit Schedule has been prepared, in all material respects, in accordance with
the Agreement, or (b) another type of report or letter from the Advisory Firm
related to whether the information in the Tax Benefit Schedule and/or the Early
Termination Schedule has been prepared in a manner consistent with the terms of
the Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the preamble of this Agreement.

“Amended Schedule” is defined in Section 2.03(b) of this Agreement.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

2



--------------------------------------------------------------------------------

“Board” means the board of directors of the Corporation.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Change of Control” means:

(i) a merger, reorganization, consolidation or similar form of business
transaction directly involving the Corporation or indirectly involving the
Corporation through one or more intermediaries unless, immediately following
such transaction, more than 50% of the voting power of the then outstanding
voting stock or other equities of the Corporation resulting from consummation of
such transaction (including, without limitation, any parent or ultimate parent
corporation of such Person that as a result of such transaction owns directly or
indirectly the Corporation and all or substantially all of the Corporation’s
assets) is held by the existing Corporation equityholders (determined
immediately prior to such transaction and related transactions); or

(ii) a transaction in which the Corporation, directly or indirectly, sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to another Person other than an Affiliate; or

(iii) a transaction in which there is an acquisition of control of the
Corporation by a Person or group of Persons (other than Existing Stockholders
and their Affiliates). The term “control” shall mean the possession, directly or
indirectly, of the power to either (i) vote more than 50% of the securities
having ordinary voting power for the election of directors (or comparable
positions in the case of partnerships and limited liability companies), or
(ii) direct or cause the direction of the management and policies of such Person
whether by contract or otherwise (for the avoidance of doubt, consent rights do
not constitute control for the purpose of this definition); or;

(iv) a transaction in which individuals who constitute the Board of Directors of
the Corporation (the “Incumbent Directors”) cease for any reason to constitute
at least a majority of the Board of Directors of the Corporation, provided that
any person becoming a director subsequent to the effective date of this
Agreement, whose election or nomination for election is either (A) contemplated
by a written agreement among equityholders of the Corporation on the effective
date of this Agreement or (B) was approved by a vote of at least two-thirds of
the Incumbent Directors then on the Board (either by a specific vote or by
approval of the proxy statement of the Corporation in which such person is named
as a nominee for director, without written objection to such nomination) shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Corporation as a result of an actual
or threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any Person other than the Board shall be deemed to be an Incumbent Director;
or

(v) the liquidation or dissolution of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

“Compensated NOLs” means, for a Taxable Year, (i) the Pre-IPO NOLs utilized in
determining the Realized Tax Benefit under this Agreement or (ii) if
Section 3.03 applies for such Taxable Year, then the Pre-IPO NOLs utilized in
determining the Realized Tax Benefit multiplied by the fraction that is
described in Section 3.03.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporation” is defined in the preamble of this Agreement.

“Corporation Return” means the federal Tax Return and/or state and/or local
and/or foreign Tax Return, as applicable, of the Corporation filed with respect
to Taxes of any Taxable Year.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign tax law, as
applicable, or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

“Early Termination Rate” means LIBOR plus 100 basis points.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Expert” is defined in Section 7.09 of this Agreement.

“Existing Stockholders” means the stockholders of the Corporation immediately
prior to the IPO and Reorganization Transactions (including the Existing
Stockholders Representative in its capacity as an Existing Stockholder),
including, without limitation, MidOcean Capital Investors, L.P.

“Existing Stockholders Representative” is defined in the Preamble of this
Agreement.

“Graham Family Tax Receivable Agreement” means the Income Tax Receivable
Agreement dated as of February 10, 2010 by and among the Corporation and GPC
Holdings, L.P, a Pennsylvania limited partnership.

“Holdings” is defined in the preamble of this Agreement.

 

4



--------------------------------------------------------------------------------

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign tax law with respect to the Corporation’s payment obligations under this
Agreement.

“Interest Amount” is defined in Section 3.01(b) of this Agreement.

“IPO” shall mean the initial public offering of Common Stock of the Corporation
pursuant to the Registration Statement.

“IRS” means the United States Internal Revenue Service.

“ITR Payment” means any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Existing Stockholders under this
Agreement.

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

“Material Objection Notice” has the meaning set forth in Section 4.02.

“Net Tax Benefit” is defined in Section 3.01(b) of this Agreement.

“NOLs” is defined in the preamble of this Agreement.

“Non-NOL Tax Liability” means, with respect to any Taxable Year, the liability
for Taxes of the Corporation using the same methods, elections, conventions and
similar practices used on the relevant Corporation Return, but (i) without
taking into account the Pre-IPO NOLs, if any, (ii) using the Non-Stepped Up Tax
Basis instead of the tax basis of the Original Assets and (iii) excluding any
deduction attributable to Imputed Interest under the Tax Receivable Agreements.
If all or any portion of the liability for Taxes for the Taxable Year arises as
a result of an audit by a Taxing Authority of such Taxable Year, such liability
shall not be included in determining the Non-NOL Tax Liability unless and until
there has been a Determination.

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if such basis were reduced by
the remaining amount of the 1998 Basis Adjustment and (ii) there were no asset
basis adjustments that are the subject of the Graham Family Tax Receivable
Agreement.

“Objection Notice” has the meaning set forth in Section 2.03(a).

“Overall Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Non-NOL Tax Liability over the actual liability for Taxes of the Corporation
for such Taxable Year. If all or a portion of the actual tax liability for Taxes
for the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.

 

5



--------------------------------------------------------------------------------

“Partnership” is defined in the preamble of this Agreement.

“Partnership Agreement” means the Sixth Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of February 4, 2010.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-IPO NOLs” is defined in the preamble of this Agreement; provided, however,
that in order to determine whether an NOL is a Pre-IPO NOL, the Taxable Year of
the Corporation that includes the effective date of the IPO and Reorganization
Transactions shall be deemed to end as of the close of such effective date.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Non-NOL Tax Liability over the actual liability for Taxes of the Corporation for
such Taxable Year as modified by assuming (i) that the Corporation could use all
Uncompensated NOLs in such Taxable Year in accordance with all the applicable
limitations on the use of such NOLs, and (ii) that the Corporation does not have
any asset basis adjustments that are the subject of the Graham Family Tax
Receivable Agreement. If all or a portion of the actual tax liability for Taxes
for the Taxable Year arises as a result of an audit by a Taxing Authority of any
Taxable Year, such liability shall not be included in determining the Realized
Tax Benefit unless and until there has been a Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.09(a) of this
Agreement.

“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.

“Registration Statement” means the registration statement on Form S-1 (File
No. 333-163956) of the Corporation.

“Reorganization Transactions” shall mean generally those transactions described
in the Registration Statement and any other transactions ancillary to such
transactions to effect the post-IPO organizational structure of the Corporation
and its Subsidiaries.

“Schedule” means any Tax Benefit Schedule and the Early Termination Schedule.

 

6



--------------------------------------------------------------------------------

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.

“Tax Receivable Agreements” shall mean this Agreement and the Graham Family Tax
Receivable Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state, local or foreign tax law, as applicable, (and,
therefore, for the avoidance of doubt, may include a period of less than 12
months for which a Tax Return is made) ending on or after the date hereof.

“Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges measured with respect to net income or profits
and any interest related to such Tax.

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Uncompensated NOLs” means, for a Taxable Year, the excess, if any, of the
Pre-IPO NOLs over the sum of all Compensated NOLs for all prior Taxable Years.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (i) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will generate an amount of taxable income in
accordance with management’s preexisting projections (or, in the absence of such
projections, as projected in good faith by management in a manner consistent
with their projections for other purposes), (ii) the utilization of the Pre-IPO
NOLs, the deduction relating to the 1998 Basis Adjustments and the Imputed
Interest for such Taxable Year or future Taxable Years, as applicable, will be
determined based on the Tax laws in effect on the Early Termination Date and
(iii) the federal income tax rates and state, local and foreign income tax rates
that will be in effect for each such Taxable Year will be those specified for
each such Taxable Year by the Code and other law as in effect on the Early

 

7



--------------------------------------------------------------------------------

Termination Date. For the purposes of clause (i) of this definition, the taxable
income projections made by the management of the Corporation shall be subject to
the Reconciliation Procedures. Such assumptions shall relate only to the
projected income and loss of the Corporation (extending the same beyond the
years of projection, as applicable, at the same imputed growth rate), and shall
include only the utilization of tax attributes subject to the Tax Receivable
Agreements and not any anticipated future attributes that might result from
acquisitions, dispositions, recapitalizations or refinancings. For the avoidance
of doubt, in the event of a Change of Control, such assumptions shall not take
into account any changes in the Corporation’s stand alone tax position that
might result from the transaction giving rise to the Change of Control.

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.01. Pre-IPO NOL and 1998 Basis Adjustment Utilization. The
Corporation, on the one hand, and the Existing Stockholders, on the other hand,
acknowledge that

(a) the Corporation may utilize the Pre-IPO NOLs to reduce the amount of Taxes
that the Corporation would otherwise be required to pay in the future; and

(b) the 1998 Basis Adjustment resulted from the 1998 Recapitalization, and that
the Tax items of the Partnership with respect to the Corporation may be affected
by the 1998 Basis Adjustments.

Section 2.02. Tax Benefit Schedule. Within ninety (90) calendar days after the
filing of the U.S. federal income tax return of the Corporation for any Taxable
Year in which there is a Realized Tax Benefit (or as soon as practicable
thereafter), the Corporation shall provide to the Existing Stockholders
Representative a schedule showing, in reasonable detail, (i) the calculation of
the Realized Tax Benefit for such Taxable Year, and (ii) the calculation of any
payment to be made to the Existing Stockholders pursuant to Article III with
respect to such Taxable Year, (collectively a “Tax Benefit Schedule”).
Concurrently the Corporation shall also deliver to the Existing Stockholders
Representative all supporting information (including work papers and valuation
reports) reasonably necessary to support the calculation of such payment. The
Schedule will become final as provided in Section 2.03(a) and may be amended as
provided in Section 2.03(b) (subject to the procedures set forth in
Section 2.03(a)).

Section 2.03. Procedures, Amendments.

(a) Procedure. Every time the Corporation delivers to the Existing Stockholders
Representative an applicable Schedule under this Agreement, including any
Amended Schedule delivered pursuant to Section 2.03(b), and including any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (x) deliver to the Existing Stockholders Representative schedules,
valuation reports, if any, and work papers providing reasonable detail regarding
the preparation of the Schedule and an Advisory Firm Report related to such
Schedule and (y) allow the Existing Stockholders Representative

 

8



--------------------------------------------------------------------------------

reasonable access at no cost to the appropriate representatives at each of the
Corporation and the Advisory Firm in connection with a review of such Schedule.
The applicable Schedule shall become final and binding on all parties unless the
Existing Stockholders Representative, within thirty calendar days after
receiving any Schedule or amendment thereto, provides the Corporation with
notice of a material objection to such Schedule (“Objection Notice”) made in
good faith. If the parties, for any reason, are unable to successfully resolve
the issues raised in any notice within thirty calendar days of receipt by the
Corporation of such notice, the Corporation and the Existing Stockholders
Representative shall employ the reconciliation procedures described in
Section 7.09 of this Agreement (the “Reconciliation Procedures”).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Existing Stockholders Representative, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a material
change (relative to the amounts in the original Schedule) in the Realized Tax
Benefit for such Taxable Year attributable to a carryback or carryforward of a
loss or other tax item to such Taxable Year, or (v) to reflect a material change
(relative to the amounts in the original Schedule) in the Realized Tax Benefit
for such Taxable Year attributable to an amended Tax Return filed for such
Taxable Year (such Schedule, an “Amended Schedule”); provided, however, that
such a change under clause (i) attributable to an audit of a Tax Return by an
applicable Taxing Authority shall not be taken into account on an Amended
Schedule unless and until there has been a Determination with respect to such
change. The Corporation shall provide any Amended Schedule to the Existing
Stockholders Representative, within thirty calendar days of the occurrence of an
event referred to in clauses (i) through (v) of the preceding sentence, and any
such Amended Schedule shall be subject to approval procedures similar to those
described in Section 2.03(a).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.01. Payments.

(a) Timing of Payments. (i) Within five Business Days of a Tax Benefit Schedule
delivered to the Existing Stockholders Representative becoming final in
accordance with Section 2.03(a), the Corporation shall pay to each Existing
Stockholder for such Taxable Year its share (based on such Existing
Stockholder’s ownership percentage in the Corporation at the time of the IPO) of
the Tax Benefit Payment determined pursuant to Section 3.01(b), subject to
reduction pursuant to Section 3.03. Each such Tax Benefit Payment shall be made
by wire transfer of immediately available funds to a bank account of the
applicable Existing Stockholder previously designated by the Existing
Stockholder to the Corporation or as otherwise agreed by the Corporation and the
Existing Stockholder. For the avoidance of doubt, no Tax Benefit Payment shall
be made in respect of estimated tax payments, including, without limitation,
estimated federal income tax payments.

 

9



--------------------------------------------------------------------------------

(b) A “Tax Benefit Payment” means an amount, not less than zero, equal to 85% of
the sum of the Net Tax Benefit (as defined below) and the Interest Amount (as
defined below). The “Net Tax Benefit” shall equal: (i) the Corporation’s
Realized Tax Benefit, if any, for a Taxable Year plus (ii) the amount of the
excess of the Realized Tax Benefit reflected on an Amended Tax Benefit Schedule
for a previous Taxable Year over the Realized Tax Benefit reflected on the Tax
Benefit Schedule for such previous Taxable Year, minus (iii) the excess of the
Realized Tax Benefit reflected on a Tax Benefit Schedule for a previous Taxable
Year over the Realized Tax Benefit reflected on the Amended Tax Benefit Schedule
for such previous Taxable Year; provided, however, that to the extent of the
amounts described in 3.01(b)(ii) and (iii) were taken into account in
determining any Tax Benefit Payment in a preceding Taxable Year, such amounts
shall not be taken into account in determining a Tax Benefit Payment
attributable to any other Taxable Year; provided, further, for the avoidance of
doubt, that the Existing Stockholders shall not be required to return any
portion of any previously made Tax Benefit Payment. The “Interest Amount” shall
equal the interest on any Net Tax Benefit calculated at the Agreed Rate from the
due date (without extensions) for filing the Corporation Return with respect to
Taxes for the Taxable Year for which the Net Tax Benefit is being measured until
the Payment Date.

Section 3.02. No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement provide that 85% of the Corporation’s Realized Tax Benefit and
Interest Amount be paid to the Existing Stockholders pursuant to this Agreement,
and that with respect to any Taxable Year, the Corporation will not make
payments pursuant to the Tax Receivable Agreements exceeding 85% of the Overall
Realized Tax Benefit. The provisions of this Agreement shall be construed in the
appropriate manner so that such intentions are realized.

Section 3.03. Coordination of Benefits With Other Tax Receivable Agreement. In
the event that payments are due from the Corporation in any Taxable Year with
respect to this Agreement and the Graham Family Tax Receivable Agreement, and
the amount due under this Agreement plus the amount due under the Graham Family
Tax Receivable Agreement exceeds 85% of the Overall Realized Tax Benefit to the
Corporation for such Taxable Year, then the Tax Benefit Payments due (or deemed
to be due) under each Tax Receivable Agreement for such Taxable Year shall be
equal to 85% of the Overall Realized Tax Benefit for such Taxable Year
multiplied by a fraction, the numerator of which is the amount that would be due
under such Tax Receivable Agreement for such Taxable Year (without regard to
Section 3.03 of either Tax Receivable Agreement), and the denominator of which
is the sum of the amounts that would be due under both Tax Receivable Agreements
for such Taxable Year (without regard to Section 3.03 of either Tax Receivable
Agreement).

ARTICLE IV

TERMINATION

Section 4.01. Termination, Early Termination and Breach of Agreement.

 

10



--------------------------------------------------------------------------------

(a) This Agreement shall terminate at the time that all Tax Benefit Payments
have been made to the Existing Stockholders under this Agreement.

(b) Notwithstanding Section 4.01(a), the Corporation may terminate this
Agreement by paying to the Existing Stockholders the Early Termination Payment;
provided that the Corporation shall not so elect to terminate this Agreement by
paying the Early Termination Payment unless the Corporation contemporaneously
elects to terminate the Graham Family Tax Receivable Agreement pursuant to
Section 4.01 thereto. Upon payment of the Early Termination Payments by the
Corporation, neither the Corporation nor any Existing Stockholder shall have any
further payment obligations under this Agreement, other than any (i) Tax Benefit
Payment agreed to by the Corporation and the Existing Stockholders as due and
payable but unpaid as of the Early Termination Notice and (ii) Tax Benefit
Payment due for a Taxable Year ending prior to, with or including the date of
the Early Termination Notice (except to the extent that such amount is included
in the Early Termination Payment).

(c) In the event that the Corporation breaches any of its material obligations
under this Agreement, whether as a result of failure to make any payment when
due, failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code or otherwise, then all obligations hereunder
shall be accelerated and such obligations shall be calculated pursuant to this
Article IV as if an Early Termination Notice had been delivered on the date of
such breach and shall include, but not be limited to, (1) the Early Termination
Payment calculated as if an Early Termination Notice had been delivered on the
date of a breach, (2) any Tax Benefit Payment agreed to by the Corporation and
the Existing Stockholders as due and payable but unpaid as of the Early
Termination Notice and (3) any Tax Benefit Payment due for the Taxable Year
ending prior to, with or including the date of a breach. Notwithstanding the
foregoing, in the event that the Corporation breaches this Agreement, the
Existing Stockholders shall be entitled to elect to receive the amounts set
forth in (1), (2) and (3) above or to seek specific performance of the terms
hereof. The parties agree that the failure to make any payment due pursuant to
this Agreement within six months of the date such payment is due shall be deemed
to be a breach of a material obligation under this Agreement for all purposes of
this Agreement, and that it will not be considered to be a breach of a material
obligation under this Agreement to make a payment due pursuant to this Agreement
within six months of the date such payment is due, provided that in the event
that payment is not made within six months of the date such payment is due, the
Existing Stockholders (through the Existing Stockholders Representative) shall
be required to give written notice to the Corporation that the Corporation has
breached its material obligations and so long as such payment is made within
five Business Days of the delivery of such notice to the Corporation, the
Corporation shall no longer be deemed to be in material breach of its
obligations under this Agreement.

(d) Change of Control. In the event of a Change of Control, then all obligations
hereunder shall be accelerated and such obligations shall be calculated pursuant
to this Article IV as if an Early Termination Notice had been delivered on the
closing date of the Change of Control and shall include, but not be limited to,
(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the effective date of a Change of Control, (2) any Tax
Benefit Payment agreed to by the Corporation and the Existing Stockholders as
due and payable but unpaid as of the Early Termination Notice and (3) any Tax

 

11



--------------------------------------------------------------------------------

Benefit Payment due for any Taxable Year ending prior to, with or including the
effective date of a Change of Control. In the event of a Change of Control, the
Early Termination Payment shall be calculated utilizing the Valuation
Assumptions and by substituting in each case the terms “the closing date of a
Change of Control” for an “Early Termination Date”.

Section 4.02. Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.01 above, the Corporation shall
deliver to the Existing Stockholders Representative notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporation’s intention to exercise such
right and showing in reasonable detail the information required pursuant to
Section 2.02 and the calculation of the Early Termination Payment (including the
projections of the Corporation’s taxable income under clause (i) of the
Valuation Assumptions). The Early Termination Schedule shall become final and
binding on all parties unless the Existing Stockholders Representative, within
thirty calendar days after receiving the Early Termination Schedule thereto
provides the Corporation with notice of a material objection to such Schedule
made in good faith (“Material Objection Notice”). If the parties, for any
reason, are unable to successfully resolve the issues raised in such notice
within thirty calendar days after receipt by the Corporation of the Material
Objection Notice, the Corporation and the Existing Stockholders Representative
shall employ the Reconciliation Procedures as described in Section 7.09 of this
Agreement.

Section 4.03. Payment upon Early Termination. (a) Within three Business Days
after agreement between the Existing Stockholders Representative and the
Corporation of the Early Termination Schedule, the Corporation shall pay to each
Existing Stockholder its share (based on such Existing Stockholder’s ownership
percentage in the Corporation at the time of the IPO) of an amount equal to the
Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account designated by the applicable
Existing Stockholders or as otherwise agreed by the Corporation and the Existing
Stockholder.

(b) The “Early Termination Payment” as of the date of the delivery of an Early
Termination Schedule shall equal with respect to the Existing Stockholders the
present value, discounted at the Early Termination Rate as of such date, of all
Tax Benefit Payments that would be required to be paid by the Corporation to the
Existing Stockholders beginning from the Early Termination Date assuming the
Valuation Assumptions are applied (and, for the avoidance of doubt, taking into
account Section 3.03 for purposes of such computation). For purposes of
calculating the present value pursuant to this Section 4.03(b) of all Tax
Benefit Payments that would be required to be paid, it shall be assumed that
absent the Early Termination Notice all Tax Benefit Payments would be paid on
the due date (without extensions) for filing the Corporation Return with respect
to Taxes for each Taxable Year. The computation of the Early Termination Payment
is subject to the Reconciliation Procedures as described in Section 7.09(b) of
this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE V

LATE PAYMENTS

Section 5.01. Late Payments by the Corporation. The amount of all or any portion
of any ITR Payment not made to the Existing Stockholders when due under the
terms of this Agreement shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the date on which such ITR
Payment was due and payable.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.01. The Existing Stockholders Representative’s Participation in the
Corporation Tax Matters. Except as otherwise provided herein, the Corporation
shall have full responsibility for, and sole discretion over, all Tax matters
concerning the Corporation including without limitation the preparation, filing
or amending of any Tax Return and defending, contesting or settling any issue
pertaining to Taxes, subject to a requirement that the Corporation act in good
faith in connection with its control of any matter which is reasonably expected
to affect any Existing Stockholder’s rights and obligations under this
Agreement. Notwithstanding the foregoing, the Corporation shall notify the
Existing Stockholders Representative of, and keep the Existing Stockholders
Representative reasonably informed with respect to, the portion of any audit of
the Corporation by a Taxing Authority the outcome of which is reasonably
expected to affect any Existing Stockholder’s rights and obligations under this
Agreement, and shall give the Existing Stockholders Representative reasonable
opportunity to provide information and participate in the applicable portion of
such audit.

Section 6.02. Consistency. Except upon the written advice of an Advisory Firm,
the Corporation and the Existing Stockholders Representative agree to report and
cause to be reported for all purposes, including federal, state, local and
foreign Tax purposes and financial reporting purposes, all Tax-related items
(including without limitation the Tax Benefit Payment) in a manner consistent
with that specified by the Corporation in any Schedule required to be provided
by or on behalf of the Corporation under this Agreement. Any dispute concerning
such advice shall be subject to the terms of Section 7.09. In the event that an
Advisory Firm is replaced with another firm acceptable to the Corporation and
the Existing Stockholders Representative pursuant to the definition of Advisory
Firm, such replacement Advisory Firm shall be required to perform its services
under this Agreement using procedures and methodologies consistent with those
used by the previous Advisory Firm, unless otherwise required by law or the
Corporation and the Existing Stockholders Representative agree to the use of
other procedures and methodologies.

Section 6.03. Cooperation. Each of the Corporation and the Existing Stockholders
(through the Existing Stockholders Representative) shall (a) furnish to the
other party in a timely manner such information, documents and other materials
as the other party may reasonably request for purposes of making or approving
any determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself

 

13



--------------------------------------------------------------------------------

available to the other party and its representatives to provide explanations of
documents and materials and such other information as the requesting party or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the requesting party shall reimburse the other party for
any reasonable third-party costs and expenses incurred pursuant to this Section.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

If to the Corporation, to:

Graham Packaging Company Inc.

2401 Pleasant Valley Road

York, Pennsylvania 17402

(T) (717) 849-8500

Attention: Chief Financial Officer

with a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

(F) (212) 455-2502

Attention: Wilson Neely

If to the Existing Stockholders Representative, to:

Blackstone Capital Partners III Merchant Banking Fund L.P.

345 Park Avenue

New York, New York 10154

(F): (212) 583-5722

Attention: Chinh Chu

 

14



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

(F): (212) 455-2502

Attention: Wilson Neely

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.03. Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns. The parties to this Agreement agree that (i) the Existing Stockholders
are expressly made third party beneficiaries to this Agreement and (ii) the
parties to the Graham Family Tax Receivable Agreement are expressly made third
party beneficiaries of the provisions of Section 3.03 and the first sentence of
Section 4.01(b) of this Agreement. Other than as provided in the preceding
sentence, nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

Section 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.06. Successors; Assignment; Amendments; Waivers. (a) The Existing
Stockholders Representative may not assign this Agreement to any person without
the prior written consent of the Corporation; provided, however that the
Existing Stockholders Representative may assign this agreement to any of their
Affiliates, as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporation
agreeing to be bound by all provisions of this Agreement and acknowledging
specifically the last sentence of the next paragraph.

 

15



--------------------------------------------------------------------------------

(b) No provision of this Agreement may be amended unless such amendment is
approved in writing by the Corporation and the Existing Stockholders (through
the Existing Stockholders Representative) and, in the case of Section 3.03, the
first sentence of Section 4.01(b), the third sentence of Section 7.03 and this
Section 7.06(b), by the parties to the Graham Family Tax Receivable Agreement.
No provision of this Agreement may be waived unless such waiver is in writing
and signed by the party against whom the waiver is to be effective.

(c) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

Section 7.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.08. Resolution of Disputes.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty calendar days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Corporation may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Existing Stockholder (through
the Existing Stockholders Representative) (i) expressly consents to the
application of paragraph (c) of this Section 7.08 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as its agent for service of process in connection with any such
action or proceeding and agrees that service of process upon such agent, who
shall promptly

 

16



--------------------------------------------------------------------------------

advise the Existing Stockholders Representative of any such service of process,
shall be deemed in every respect effective service of process upon such Existing
Stockholder in any such action or proceeding.

(c) (i) EACH EXISTING STOCKHOLDER (THROUGH THE EXISTING STOCKHOLDERS
REPRESENTATIVE) HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.08, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 7.08 and
such parties agree not to plead or claim the same.

Section 7.09. Reconciliation.

(a) In General. In the event that the Corporation and the Existing Stockholders
Representative are unable to resolve a disagreement with respect to the matters
governed by Sections 2.04, 4.02 and 6.02 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to a nationally recognized expert (the “Expert”)
in the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm (other than the Advisory Firm), and the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with the
Corporation or any of the Existing Stockholders or other actual or potential
conflict of interest. If the parties are unable to agree on an Expert within
fifteen (15) days of receipt by the respondent(s) of written notice of a
Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise. The Expert shall resolve any matter
relating to the Early Termination Schedule or an amendment thereto within thirty
calendar days and shall resolve any matter relating to a Tax Benefit Schedule or
an amendment thereto within fifteen calendar days or as soon thereafter as is
reasonably practicable, in each case after the matter has been submitted to the
Expert for resolution. Notwithstanding the preceding sentence, if the matter is
not resolved before any payment that is the subject of a disagreement is due or
any Tax Return reflecting the subject of a disagreement is due, such payment
shall be made on the date prescribed by this Agreement and such Tax Return may
be filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution. The costs and expenses relating to the engagement of such Expert or
amending any Tax Return shall be borne by the Corporation; except as provided in
the next sentence. Each of the Corporation and the Existing Stockholders shall
bear their own costs and expenses of such proceeding. Any dispute as to

 

17



--------------------------------------------------------------------------------

whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.09 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporation and the Existing Stockholders
and may be entered and enforced in any court having jurisdiction.

(b) Income Projections for Early Termination Payments. Notwithstanding the
provisions of Section 7.09(a), solely with respect to disagreements regarding
the computation of an Early Termination Payment that relates to the taxable
income projections described in clause (i) of the definition of “Valuation
Assumptions,” the Corporation and the Existing Stockholders (through the
Existing Stockholders Representative) shall each submit the Reconciliation
Dispute for determination to an Expert in the area of valuation services. Based
on the income projections of such Experts, if the higher of the resulting Early
Termination Payment computations does not exceed 110% of the lower, then the
Early Termination Payment shall be the average of such two amounts. If the
higher of the Early Termination Payment computations is more than 110% of the
lower, then the two Experts shall, within 20 days from such determination,
select a third Expert and shall notify the Corporation and the Existing Holders
of such selection. If the Early Termination Payment computed by the third Expert
is equal to the average of the first two Early Termination Payment computations,
then the Early Termination Payment shall be such average. If the third Early
Termination Payment computation is higher than the average of the first two
computations, then the Early Termination Payment shall be the average of such
third computation and the higher of the first two computations; provided that if
such average exceeds 110% of the higher of the first two computations, then the
Early Termination Payment shall be 110% of the higher of the first two
computations. If the third Early Termination Payment computation is lower than
the average of the first two computations, then the Early Termination Payment
shall be the average of such third computation and the lower of the first two
computations; provided that if such average is less than 90% of the lower of the
first two computations, then the Early Termination Payment shall be 90% of the
lower of the first two computations.

Section 7.10. Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code, or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Existing Stockholders.
The Corporation shall provide evidence of such payment to the Existing
Stockholders (through the Existing Stockholders Representative) to the extent
that such evidence is available.

Section 7.11. Affiliated Corporations; Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

(a) If the Corporation is or becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income tax return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of state,
local or foreign law, then: (i) the provisions of this Agreement shall be
applied with respect to the group as a whole; and (ii) Tax Benefit Payments
shall be computed with reference to the consolidated taxable income of the group
as a whole.

 

18



--------------------------------------------------------------------------------

(b) If any Person the income of which is included in the income of the
Corporation’s affiliated or consolidated group transfers one or more assets to a
corporation with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code, for purposes of calculating the amount of
any Tax Benefit Payment (e.g., calculating the gross income of the Corporation’s
affiliated or consolidated group and determining the Realized Tax Benefit) due
hereunder, such Person shall be treated as having disposed of such asset in a
fully taxable transaction on the date of such transfer. The consideration deemed
to be received by such entity shall be equal to the fair market value of the
transferred asset, plus (i) the amount of debt to which such asset is subject,
in the case of a transfer of an encumbered asset or (ii) the amount of debt
allocated to such asset, in the case of a transfer of a partnership interest.

Section 7.12. Confidentiality. (a) Each Existing Stockholder (through the
Existing Stockholders Representative) and each of its assignees acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, shall keep and retain in the strictest confidence and not to disclose
to any Person all confidential matters, acquired pursuant to this Agreement, of
the Corporation or the Existing Stockholders. This clause 7.12 shall not apply
to (i) any information that has been made publicly available by the Corporation
or any of its Affiliates, becomes public knowledge (except as a result of an act
of any Existing Stockholder in violation of this Agreement) or is generally
known to the business community and (ii) the disclosure of information to the
extent necessary for any Existing Stockholder to prepare and file its Tax
returns, to respond to any inquiries regarding the same from any Taxing
Authority or to prosecute or defend any action, proceeding or audit by any
taxing authority with respect to such returns. Notwithstanding anything to the
contrary herein, each Existing Stockholder (and each employee, representative or
other agent of such Existing Stockholder) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of (x) the
Corporation and (y) any of its transactions, and all materials of any kind
(including opinions or other tax analyses) that are provided to such Existing
Stockholder relating to such tax treatment and tax structure.

(b) If the Existing Stockholders Representative or any of its assignees commits
a breach, or threatens to commit a breach, of any of the provisions of this
Section 7.12, the Corporation shall have the right and remedy to have the
provisions of this Section 7.12 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporation or any of
its Subsidiaries and the accounts and funds managed by the Corporation and that
money damages alone shall not provide an adequate remedy to such Persons. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

Section 7.13. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7.14. Appointment of Existing Stockholders Representative.

 

19



--------------------------------------------------------------------------------

The Existing Stockholders Representative is hereby appointed to act as the sole
representative, agent and attorney-in-fact for the Existing Stockholders and
their successors and assigns for all the purposes specified under this
Agreement, and the Existing Stockholders Representative, by its signature below,
agrees to serve in such capacity.

[Signatures pages follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Existing Stockholders Representative
have duly executed this Agreement as of the date first written above.

 

GRAHAM PACKAGING COMPANY INC.

By:  

/s/ Chinh E. Chu

 

Name: Chinh E. Chu

 

Title: President and Assistant Secretary

BLACKSTONE CAPITAL PARTNERS III MERCHANT BANKING FUND L.P., as Existing
Stockholders Representative

 

By:

  Blackstone Management Associates III LLC, its General Partner By:  

/s/ Chinh E. Chu

 

Name: Chinh E. Chu

 

Title: Senior Managing Director

 